Citation Nr: 1534693	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-31 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to April 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran requested a Board videoconference hearing at the time he filed his VA Form 9 substantive appeal; however, he later withdrew that request.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's hepatitis C is not related to his active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2010, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran was afforded a VA examination in March 2007, and the RO obtained an additional opinion in May 2015.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has hepatitis C as a result of his active military service.  The clinical records during the pendency of this claim do confirm the existence of hepatitis C.  The question in this case is not whether the claimed disability exists; rather, this is a matter of whether the current hepatitis C is causally connected to the Veteran's active military service.

The Veteran's clinical records, both VA and private, include ongoing notation of his hepatitis C, but are without discussion of its etiology. 

The Veteran originally asserted that he contracted hepatitis C while in-service when he was immunized with jet injectors that had been used on other soldiers.  A March 2007 VA examiner opined that the Veteran's hepatitis C was more likely caused by his post-service intravenous drug use.  His intranasal cocaine use or multiple sexual partners were also found to be more likely causes for his hepatitis C than his immunization with jet injectors.  See March 2007 examination report.

In November 2012, on his VA Form 9, the Veteran asserted that he may have contracted hepatitis C because of other incidents of potential exposure during his military service.  In particular, he stated that he had fought with a fellow soldier and they were both bleeding from their hands.  He also reported sleeping with two prostitutes who were bleeding.  He also reported sharing razors with fellow soldiers while training in the field.  Following these statements, the Board remanded this matter for an additional opinion, which takes into consideration these various contentions.

In May 2015, a VA examiner issued an opinion following a review of the evidence.  Based upon a review of the record, the examiner found that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service activity.  The examiner explained that given the Veteran's known risk factors for acquiring the hepatitis C virus, his intravenous drug use, "is by far the highest possible risk factor."  The examiner explicitly stated that the various risk factors noted in the Veteran's VA Form 9 were reviewed, and the examiner listed the various activities noted by the Veteran in the examination report.  The examiner went on to explain, however, that a medical study entitled, "Risk factors for hepatitis C virus infection in United States blood donors," found that the odds ratio of the acquisition of the hepatitis C virus is highest with intravenous drug users.  The examiner explained that the controlled study found less likelihood of acquisition of the disease with drug inhalation and a high number of lifetime sex partners.  Further, with regard to the contention of the bloody fist fight, the examiner explained that the odds of acquiring hepatitis C in a situation such as this, similar to a situation involving being cut with a bloody object, were very low.  As for the interaction with prostitutes, the examiner cited different medical literature to provide the basis for finding that, while sexual transmission of the disease from an infected female partner during menstruation may be more likely, the overall risk of transmitting the disease during sex is low.  The examiner then cited another study to conclude that the likelihood of contracting hepatitis C through shared razor use is nearly half that of the odds noted for intravenous drug use.  As to obtaining the disease from jet injector vaccinations, the examiner cited VA findings that such a connection is merely plausible, but that no actual cases of such transmission have yet been found.  Based upon all of these factors, the examiner determined that it is not at least as likely as not that the Veteran's hepatitis C was incurred in or otherwise related to his active service.  

The Board recognizes that the Veteran might sincerely believe that his hepatitis C was incurred in service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report on his in-service experiences, whether these experiences resulted in the hepatitic C he now has is a matter that requires medical expertise to determine.  The Veteran does not have the medical expertise required to determine whether his hepatitis C was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the Veteran's in-service activities, as reported in his substantive appeal, were considered, but the Veteran's hepatitis C, as noted above, can have many causes, and medical testing and medical expertise are needed to determine the etiology.  The Board accepts that the Veteran may have experienced exposure to blood in various circumstances in service.  However, this fact alone does not establish that the Veteran incurred hepatitis C in service.  Rather, having taken into account this fact, along with the Veteran's known and admitted intravenous drug usage, the medical examiner found that the Veteran's current hepatitis C was not caused by his active service.  As the Board has found that the Veteran is not competent to render a medical opinion on the onset and etiology of his current hepatitis C, and the VA opinions are the only medical opinions based upon a review of the complete record, such medical opinions are of greater probative value than the Veteran's lay contentions. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


